It is unquestionably the law that a former judgment is a bar or estoppel against a prosecution upon the same claim or demand between the same parties, and concludes them, not only as to what was offered to maintain or defeat the claim or demand, but as to any other admissible matter which might have been offered. But where the second action between the same parties is upon a different claim, the demand in the prior action operates as an estoppel only as to matters in issue or points controverted, upon the determination of which the finding or verdict was rendered. This distinction was drawn and clearly set forth by the rule declared in the case of Cromwell v. Sac County, 94 U.S. 351, 24 L. Ed. 195, and which has been several times approved and quoted by this court. Crowder v. Mining Co.,127 Ala. 254, 29 So. 847; Commissioners' Court v. Tuscaloosa, 180 Ala. 479, 61 So. 431. See, also, authorities there cited.
Therefore, applying the foregoing rule, the suit in equity upon the $12,500 land mortgage is for a separate and distinct demand from the one involved in the action of detinue, it did not include the debt evinced by the chattel mortgage, nor embrace the personal property conveyed by said chattel mortgage, and was a separate and independent claim or demand upon separate and distinct security. True, the chattel mortgage and note which it secured included, not only the debt for which they were given, but any past or future indebtedness owing from the mortgagor to the mortgagee, and which may include the debt owing upon the land mortgage, but the land mortgage did not include the debt owing upon the chattel mortgage nor embrace the property therein conveyed, and they were separate and distinct claims or demands, notwithstanding the second chattel mortgage may have been treated by the mortgagee bank as an additional security for the indebtedness embraced in the land mortgage, and could have been so claimed in the detinue suit upon the ascertainment of the amount of indebtedness upon the said chattel mortgage, and such ascertainment would, no doubt, have been conclusive as to the amount of both claims or demands. But the mortgagee was not compelled to propound and prove its debt embraced in the land mortgage for the purpose of augmenting the debt embraced in the chattel mortgage, and unless this was done there could be no estoppel against the bank from enforcing or collecting its land mortgage, otherwise than by resorting to the property embraced in the chattel mortgage. *Page 422 
The trial court did not err in sustaining the demurrer to the amended pleading, setting up the judgment in the detinue suit as a bar to the foreclosure of the land mortgage, or as concluding against the debt for which it was given to secure. The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and BROWN, JJ., concur.